                UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                     SOUTHERN DIVISION
                     Case No. 7:18-CR-88-lD

UNITED STATES OF AMERICA

                vs.                                           ORDER

RICARDO JEROME BENNETT, SR.


      IT IS HEREBY ORDERED that the following government exhibits be
returned to Eric Kelley and remain in his or her custody through the time of
sentencing and any proceeding on appeal or review.

EXHIBIT#              EXHIBIT DESCRIPTION
 1               Ism02-07-099 .jpg

 2               000706-114.jpg

 3               PTHC Ultra Hard Pedo Child Porn Pedofilia (NEW)056(5).jpg

 4               PTHC Childlover (70).jpg

 5               Isbard-19.jpg

 6               touch-009b-060.jpg

 7               +4yr_bendover.jpg

 8               kids sex (family) 14.jpeg.jpg

 9               ed2k_943 5c4c3 31Od9eb164ee4a4e99440a8d.partial

 10              (((KINGPASS))) YAHOO CAM KATIE 13y showing and masterbating on
                 cam very hott(2)(2).avi
 llA-C           Disc of remaining CP

 11-1 through    Jan_Feb Images
 11-10

 12              Novelli HP Video

 12A             Novelli Acer Video
 12B         Novelli Dell Video

100          Physical Machine HP

101          Physical Machine Acer

102          Physical Machine Dell



So ordered. This ;{   7   day ofNovember 2018.


CaseAgent:   ~
             Z~            ig~~
